                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 TYLER MILLER,

         Plaintiff,                                Case No. 3:20-cv-00313

 v.                                                Chief Judge Waverly D. Crenshaw, Jr.
                                                   Magistrate Judge Alistair E. Newbern
 BRIGHTSTAR INTERNATIONAL CORP.,
 d/b/a BRIGHTSTAR CORP, et al.,

         Defendants.


                                             ORDER

        This matter is set for an initial case management conference on June 15, 2020. (Doc. No. 4.)

The conference will be held by telephone. Counsel for each party shall call (888) 557-8511 and

enter access code 7819165# to participate. Counsel need not and should not appear in person.

        It is so ORDERED.

                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




      Case 3:20-cv-00313 Document 10 Filed 05/27/20 Page 1 of 1 PageID #: 119
